— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Moskowitz, J.), rendered December 3, 1980, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence.
Judgment affirmed.
The trial court did not err in allowing the complainant to testify that he recognized the defendant because he had seen the defendant upon a prior occasion. Despite the fact that the prior observations were had during an alleged robbery, the testimony did not fall outside the limited purpose exception to the exclusionary rule, that evidence of prior crimes may be used to prove identity (see, People v Molineux, 168 NY 264; *589People v Condon, 26 NY2d 139; People v Allweiss, 48 NY2d 40; People v Beam, 57 NY2d 241; cf. People v Fogel, 97 AD2d 445).
We also find that the trial court did not abuse its discretion in denying the defendant’s dual motion to consolidate the instant indictment with a prior indictment, and to sever his trial from that of codefendant Sutton’s (see, People v Lane, 56 NY2d 1, 7, 8-9; People v Simpkins, 110 AD2d 790; People v Napolitano, 106 AD2d 304, affd 66 NY2d 852). Mangano, J. P., Gibbons, Brown and Lawrence, JJ., concur.